It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, affirmed,' it appearing from the certified transcript of journal entries in the court of common pleas in said cause, that the final judgment in the said court of common pleas was entered on the journal of said court December 18, 1909, and that the appeal bond was filed in said court more than 30 days thereafter, to-wit: January 22, 1910, no correction of that record having been made or prayed for in said court of common pleas, being the only court possessed of power to make such correction.
Davis, Johnson and Donahue, JJ., concur.